DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,054,163. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,823,442 disclose the limitations of claim 1 and 11 of the instant application.
17,366,968
U.S. Patent No. 11,054,163
1. A system for plot-based forecasting of building seasonal fuel consumption for indoor thermal conditioning with the aid of a digital computer, comprising:
a processor configured to execute code, the processor configured to:
obtain historical daily fuel consumption for thermal conditioning of a building during a time period;








identify internal gains within the building over the time period;
determine adjusted internal gains for the building using a plot, comprising:
obtain average daily outdoor temperatures over the time period;
generate the plot of the historical daily fuel consumption averaged on a daily basis versus the average daily outdoor temperatures over the time period;
determine the slope of the plot, convert the slope into average daily fuel usage rate, and equate the converted slope of the plot to the ratio of thermal conductivity over an efficiency of an HVAC system that provides the thermal conditioning to the building; and
equate the x-intercept of the plot to a balance point temperature for the building; and
evaluate the adjusted internal gains as a function of the ratio of thermal conductivity over HVAC system efficiency, difference between average indoor temperature and the balance point temperature, and the  duration of the time period; and
forecast seasonal fuel consumption for the building associated with a change to the building using the historical daily fuel consumption and the  adjusted internal gains.




11. A method for plot-based forecasting of building seasonal fuel consumption for indoor thermal conditioning with the aid of a digital computer, comprising steps of:


obtaining historical daily fuel consumption for thermal conditioning of a building during a time period;








identifying internal gains within the building over the time period;
determining adjusted internal gains for the building using a plot, comprising:
obtaining average daily outdoor temperatures over the time period;
generating the plot of the historical daily fuel consumption averaged on a daily basis versus the average daily outdoor temperatures over the time period;
determining the slope of the plot, convert the slope into average daily fuel usage rate, and equate the converted slope of the plot to the ratio of thermal conductivity over an efficiency of an HVAC system that provides the thermal conditioning to the building; and
equating the x-intercept of the plot to a balance point temperature for the building; and
evaluating the adjusted internal gains as a function of the ratio of thermal conductivity over HV AC system efficiency, difference between average indoor temperature and the balance point temperature, and the  duration of the time period; and
forecasting seasonal fuel consumption for the building associated with a change to the building using the historical daily fuel consumption and the adjusted internal gains, wherein the steps are performed by a suitably-programmed computer.
1. A system for forecasting building seasonal fuel consumption for indoor thermal conditioning with the aid of a digital computer, comprising: 
a processor configured to execute code, the processor configured to: 
obtain historical daily fuel consumption for thermal conditioning of a building during a time period; 

identify internal gains within the building over the time period; 
adjust the internal gains based upon season and the amount of fuel required by the HVAC system that provides the thermal conditioning of the building based on the HVAC system efficiency, comprising at least one of: 
determine the adjusted internal gains for the time period in accordance with …; and 
determine the adjusted heated gains using a plot, comprising: 
obtain average daily outdoor temperatures over the time period; 
generate the plot of the historical daily fuel consumption averaged on a daily basis versus the average daily outdoor temperatures over the time period; 
determine the slope of the plot, convert the slope into average daily fuel usage rate, and equate the converted slope of the plot to the ratio of thermal conductivity over the HVAC system efficiency; and 


equate the x-intercept of the plot to the balance point temperature; and 

evaluate the adjusted internal gains as a function of the ratio of thermal conductivity over HVAC system efficiency, difference between average indoor temperature and the balance point temperature, and the duration of the time period; and 
forecast seasonal fuel consumption for the building associated with a change to the building using the historical daily fuel consumption and the adjusted internal gains, wherein the change to the building comprises one or more of a change to an envelope of the building and a change to thermal conditioning equipment of the building.
1. A system for forecasting building seasonal fuel consumption for indoor thermal conditioning with the aid of a digital computer, comprising: 
a processor configured to execute code, the processor configured to: 
obtain historical daily fuel consumption for thermal conditioning of a building during a time period; 
identify internal gains within the building over the time period; 
adjust the internal gains based upon season and the amount of fuel required by the HVAC system that provides the thermal conditioning of the building based on the HVAC system efficiency, comprising at least one of: 
determine the adjusted internal gains for the time period in accordance with …; and 
determine the adjusted heated gains using a plot, comprising: 
obtain average daily outdoor temperatures over the time period; 
generate the plot of the historical daily fuel consumption averaged on a daily basis versus the average daily outdoor temperatures over the time period; 
determine the slope of the plot, convert the slope into average daily fuel usage rate, and equate the converted slope of the plot to the ratio of thermal conductivity over the HVAC system efficiency; and 


equate the x-intercept of the plot to the balance point temperature; and 

evaluate the adjusted internal gains as a function of the ratio of thermal conductivity over HVAC system efficiency, difference between average indoor temperature and the balance point temperature, and the duration of the time period; and 
forecast seasonal fuel consumption for the building associated with a change to the building using the historical daily fuel consumption and the adjusted internal gains, wherein the change to the building comprises one or more of a change to an envelope of the building and a change to thermal conditioning equipment of the building.


Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim.
Claims 1-20 would be allowable if a Terminal Disclaimer is filed to overcome the rejections above. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 1, the prior art fails to anticipate or render obvious the claimed limitations including “equate the x-intercept of the plot to a balance point temperature for the building; and evaluate the adjusted internal gains as a function  of the ratio of thermal conductivity over HVAC system efficiency, difference between average indoor temperature and the balance point temperature, and the duration of the time period; and forecast seasonal fuel consumption for the building associated with a change to the building using the historical daily fuel consumption and the adjusted internal gains” in combination with the rest of limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “equating the x-intercept of the plot to a balance point temperature for the building; and evaluating the adjusted internal gains as a function of the ratio of thermal conductivity over HVAC system efficiency, difference between average indoor temperature and the balance point temperature, and the duration of the time period; and forecasting seasonal fuel consumption for the building associated with a change to the building using the historical daily fuel consumption and the adjusted internal gains” in combination with the rest of limitations recited in claim 11.
US-20130060471, US-20150269664, US-20150323423, US-20160348936, US-7451017, US-7920997, and US-20150269664, are all cited as teaching some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828